Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed April 02, 2019 is acknowledged and has been entered. Claims 1, 6 and 7 have been amended. Claims 15-20 have been canceled. Claim 21 is new. Claims 1-14 and 21 are pending and under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 02, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in FIG.9, the length 602 and the width 606 of the substrate appears to have inconsistent relative dimension as how they are disclosed in the specification (PG Pub US 2019/0282204 A1), [0046]. In [0046], the dimension of No. 602 is less than about 4 mm, which is much shorter than the dimension of No. 606 that is less than 15 mm. It is suggested that the illustration of . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In the specification PG Pub US 2019/0282204 A1, [0046] it discloses that the multi-layered substrate structure 600 includes a length 602 of less than about 4 mm, a 
However, in FIG.9, it appears that No. 602 has a dimension that is longer than that of No. 606. Although it does not require that a schematic drawing needs to be up to scale, it is suggested that the illustration of drawing and the description of drawing in the specification be matched according to the conventional way of describing the dimension of a rectangular shape to avoid confusion, especially that these dimensions are recited in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sudol et al., US 2018/0264519 A1, hereinafter Sudol. The effective filing date of Sudol is September 03, 2015.  

Claim 1. Sudol teaches in FIGS.2&4 an imaging catheter assembly ([0024]: an ultrasound system…may be an ultrasound diagnostic imaging system or an ultrasound therapeutic system), comprising: 
“an interposer (60) including a proximal end, a distal end” ([0037]: an integrated interposer region 60; and FIG.4: the interposer has a proximal end and a distal end), and 
“a multi-layered substrate structure” ([0018]: a large number of contacts may be formed within the IC die, for instance by contacting the IC die with a connection able having layers of connection wires, with different layers connecting to different external contact arrays of the IC die; and [0037]: an integrated interposer region 60…comprising a pluratliy of external contacts 61…and a pluratliy of mounting pads 65; and [0041]: the external contacts 61 and mounting pads 65 may be plated…the plating comprises a nickel barrier layer on the contacts and a gold layer on the nickel barrier layer…The gold layer may be separated from the nickel barrier layer by a palladium layer), wherein 
“the multi-layered substrate structure includes a first plurality of conductive contact pads (65) coupled to a second plurality of conductive contact pads (65) via a plurality of conductive lines” ([0037]: a plurality of mounting pads 65 onto which discrete compounds such as resistors and decoupling or bypass capacitors may be mounted; and [0038]: the external contacts may further power terminals, which for instance may be conductively coupled to the mounting pads 65 such that a power supplied to the IC die 1 is routed through a passive component mounted to the mounting pads 65); 
“an imaging component (100, 200) coupled to the interposer via the first plurality of conductive contact pads (310)” ([0007]: a PCB 300 having board contacts 310 that are conductively coupled to conductive tracks of the body 200 by interconnections 240, e.g. bond wires) – the PCB in FIG.1 is considered the “interposer” as claimed. The board contact is considered the “conductive contact pad” as claimed. The body 200 that comprises the ultrasound probe 100 is considered the “imaging component” as claimed, wherein
“the imaging component includes an ultrasound transducer array (100, 11) including a proximal end and a distal end” ([0063]: in FIG.10 an array of CMUT transducers 11 on the OC die 1 is provided as aprt of an ultrasound probe 100; and FIG.4: the transducer array has a proximal end and a distal end), wherein
“the distal end of the interposer is proximal to the proximal end of the ultrasound transducer array” (FIG.4: the distal end (the left end) the interposer 60 is proximal to the proximal end (at the right to the right end) of the ultrasound transducer array); and 
“an electrical cable coupled to the interposer via the second plurality of conductive contact pads and in communication with the imaging component” ([0037]: an integrated interposer region 60 adjacent to the CUT region 10 comprising a pluratliy of external contacts 61 for connecting the IC die 1 to a coaxial cable and a pluratliy of mounting pads 65; and [0038]: the external contacts 61 may further power terminals, which for instance may be conductively coupled to the mounting pads 65 such that a power supplied to the IC die 1 is routed through a passive component mounted on the mounting pads 65 before being supplied to the internals of the IC die 1).  

Claim 2. Sudol further teaches that the interposer (60) includes: 
“a top conductive layer including the first plurality of conductive contact pads and the second plurality of conductive contact pads” ([0037]: an integrated interposer region 60 adjacent to the CUT region 10 comprising a pluratliy of external contacts 61 for connecting the IC die 1 to a coaxial cable and a pluratliy of mounting pads 65) – the region where the contacts 61 and the mounting pads 65 are positioned is considered the “top conductive layer” as claimed; 
“a base substrate material layer” ([0045]: the interposer region 60…formed on top of the substrate of the IC die 1. The substrate 30 may be any suitable type of substrate, such as a silicon substrate); and 
“at least one intermediate conductive layer positioned between the top conductive layer and the base substrate material layer, wherein the plurality of conductive lines extend through the at least one intermediate conductive layer” ([0018]: a large number of contacts may be formed within the IC die, for instance by contacting the IC die…with a connection cable having layers of connection wires, with different layers connecting to different external contact arrays of the IC die) – the “different layers of the IC die is considered the “at least one intermediate conductive layer” as claimed. These layers are positioned between the top conductive layer where the external contacts and the mounting pads are exposed out of surface, and the bottom substrate layer to which the interposer is formed on Since the cable within the IC die connects to the external contact arrays, it implicitly teaches that the cable, i.e., the “conductive lines” as claimed, extends through these layers, i.e., the “intermediate conductive layer” as claimed.  

Claim 3. Sudol further teaches that  
“the base substrate material layer (30) includes at least one of ceramic, glass, quartz, alumina, sapphire, or silicon” ([0045]: the interposer region 60…formed on top of the substrate of the IC die 1. The substrate 30 may be any suitable type of substrate, such as a silicon substrate).  

Claim 4. Sudol further teaches that the top conductive layer further includes: 
“a third plurality of conductive contact pads coupled to the plurality of conductive lines” ([0037]: an integrated interposer region 60 adjacent to the CUT region 10 comprising a pluratliy of external contacts 61 for connecting the IC die 1 to a coaxial cable and a pluratliy of mounting pads 65) – a plurality of mounting pads may be three mounting pads, i.e., comprising “a third plurality of conductive contact pads” as claimed; and 
“a surface-mount component mounted on the third plurality of conductive contact pads” ([0037]: a plurality of mounting pads 65 onto which discrete compounds such as resistors and decoupling or bypass capacitors may be mounted) – since the discrete compounds are mounted “onto” the plurality of mounting pads 65, it at least implicitly teaches that the surface-mount component is present.  

Claim 5. Sudol further teaches that 
“the surface-mount component is a power-regulating component” ([0037]: a plurality of mounting pads 65 onto which discrete compounds such as resistors and decoupling or bypass capacitors may be mounted) – the resistors and the capacitors are circuitry components well-known in the field of art for regulating current or voltage, hence a “power-regulating component” as claimed.  

Claim 8. Sudol further teaches that 
“the imaging component is wire-bonded to the interposer via the first plurality of conductive contact pads” ([0007]: a PCB 300 having board contacts 310 that are conductively coupled to conductive tracks of the body 200 by interconnections 240, e.g. bond wires).  

Claim 9. Sudol further teaches that 
“the electrical cable is soldered to the interposer via the second plurality of conductive contact pads” ([0041]: the external contacts 61 and mounting pads 65 may be plated to protect them from corrosion and/or improve their suitability for a solder process in which a connection wire or a passive component is soldered onto the contacts).  

Claim 13. Sudol further teaches that 
“the plurality of conductive lines includes at least one of a power line, a control line, or a signal line” ([0038]: the external contacts 61 may include contacts to the respective electrodes of the CUT cells 100 and other circuits included in the IC die 1, such as a signal processing circuitry for generating and/or processing signals provided to or received from the CMUT cells 100. The external contacts 61 may further power terminals).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sudol in view of Dausch et al., US 2013/0261467 A1, hereinafter Dausch.

Claims 6 and 7. Sudol teaches all the limitations of claim 1. 
Sudol does not teach the claimed limitations in regard to the dimension of the interposer. 
However, in an analogous ultrasound imaging probe configuration field of endeavor, Dausch teaches that
“the interposer has a width less than 15 millimeter and a length less than 4 millimeter” ([0027]: a 2.8 mm to about a 3 mm wide interposer device 650; and [0039]: the interposer device may be about 14.5 mm in length) – the interposer hence has a dimension of about 3 mm x 14.5 mm, which is less than 4 millimeter in one dimension and less than 15 millimeter in another dimension.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the interposer of Sudol employ such a feature of having a dimension of less than 15 millimeter by 4 millimeter as taught in Dausch for the advantage of extending its utility of being capable of “fit within the lumen of a catheter” that is suitable for an intravascular ultrasound imaging application, as suggested in Dausch, [0027] and [0012].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sudol in view of Li et al., US 2015/0115773 A1, hereinafter Li.

Claim 10. Sudol teaches all the limitations of claim 1.
Sudol does not teach the feature associated with an acoustic layer and a backing layer as claimed.
However, in an analogous ultrasound imaging probe configuration field of endeavor, Li teaches that 
“the imaging component includes an integrated circuit (IC) layer positioned between an acoustic layer and a backing layer” ([0022]: the ultrasound transducer 10 includes an integrated circuit and/or a flex circuit…the integrated circuit and/or the flex circuit may be disposed within the stack between the acoustic element 12 and the backing layer 16).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the imaging component of Sudol employ such a feature of “includes an integrated circuit (IC) layer positioned between an acoustic layer and a backing layer” as taught in Li for the advantage of “the integrated and/or the flex circuit is electrically connected to the acoustic element 12”, as suggested in Li, [0022].

Claim 11. Sudol and Li combined teaches all the limitations of claim 10.
Sudol further teaches that 
“the imaging component is a planar component, and wherein the interposer is positioned coplanar or parallel to a plane of the imaging component” (FIG.4: the interposer 60 is positioned coplanar or parallel to the imaging component 10 that is a planar component).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sudol in view of Sinelnikov et al., US 2016/0374710 A1, hereinafter Sinelnikov.

Claim 14. Sudol teaches all the limitations of claim 1.
Sudol does not teach the claimed limitation associated with a flexible elongate member. 
However, in an analogous ultrasound imaging probe configuration field of endeavor, Sinelnikov teaches
“a flexible elongate member including a distal portion and a proximal portion, wherein the imaging component and the interposer are coupled to the distal portion of the flexible elongate member” ([0316]: As shown in FIGS. 41A to 41C a catheter 620 may comprise a passively flexible section 621 that is flexible enough to allow the imaging and ablation section 622 on a distal region of the catheter to tilt when it is pressed into an inner surface of a vessel wall 623).  
  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the imaging catheter of Sudol employ such a feature of “further comprising a flexible elongate member including a distal portion and a proximal portion, wherein the imaging component and the interposer are coupled to the distal portion of the flexible elongate member” as taught in Sinelnikov for the advantage of “allowing the imaging and ablation section on a distal region of the catheter to tilt when it is pressed into an inner surface of a vessel wall when a deflectable section is deflected yet stiff enough to translate pressure to be applied to the vessel wall by the imaging and ablation section that is sufficient to manipulate the vessel or vessel wall”, as suggested in Sinelnikov, [0316].

Allowable Subject Matter
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitation recited in claim 12 in regard to the features of “the backing layer is longer than the IC layer such that a portion of the backing layer extends beyond the IC layer, and the interposer is positioned on the portion of the backing layer that extends beyond the IC layer", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitation recited in claim 21 in regard to the features of “the imaging component includes a backing layer including a proximal portion and a distal portion, and the ultrasound transducer array is positioned over the distal portion and the interposer is positioned over the proximal portion", in combination with the other claimed elements, are not taught or disclosed in the prior arts.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793